Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered October 15, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, and judgment, same court and Justice, rendered October 29, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree, and sentencing him to a concurrent term of 2 1/2 to 5 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the summation were fair comment on the evidence made in response to credibility issues raised by defendant and that the prosecutor did not express a personal opinion on the credibility of witnesses (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur— Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.